Citation Nr: 0212512	
Decision Date: 09/19/02    Archive Date: 09/26/02

DOCKET NO.  99-01 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
status post left knee, ruptured ligament repair, from June 
19, 1997 to January 20, 1999.

2.  Entitlement to an evaluation in excess of 20 percent for 
status post left knee, ruptured ligament repair, from April 
1, 1999 to February 28, 2002.

3.  Entitlement to a compensable rating for status post left 
knee, ruptured ligament repair from March 1, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from June 1982 to November 
1989.

Initially, the Board of Veterans' Appeals (Board) notes that 
this matter was previously remanded in July 1999 for further 
evidentiary development, and that the action requested has 
been accomplished to the extent possible.  The case is now 
ready for appellate consideration.

The Board further notes that in his original claim on appeal, 
the veteran sought an evaluation in excess of 10 percent for 
his left knee disorder.  However, following the Board's 
remand, the rating was increased temporarily to 100 percent 
for convalescence during the period of January 21, 1999 to 
April 1, 1999, increased to 30 percent from June 19, 1997, 
decreased to 10 percent from April 1, 1999, increased to 20 
percent from April 1, 1999, and following appropriate notice 
of the regional office (RO)'s intention to reduce the rating 
to noncompensable, decreased to 0 percent, effective from 
March 1, 2002.  

Thus, while the Board has consequently identified one of the 
issues on appeal as entitlement to a compensable rating, it 
is also clear that the Board must additionally consider 
entitlement to an evaluation in excess of 20 percent for the 
period of April 1, 1999 to February 28, 2002, and that since 
the record is not clear as to whether the veteran is 
satisfied with the 30 percent evaluation for his left knee 
disability under 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2001) assigned from June 19, 1997 to January 20, 1999, the 
Board must also examine the evidence during this time frame 
to determine whether there is any additional schedular basis 
for a rating in excess of 30 percent.  Accordingly, for the 
sake of clarity, the issue on appeal has been separated into 
the issues of entitlement to an evaluation in excess of 30 
percent from June 19, 1997 to January 20, 1999, entitlement 
to an evaluation in excess of 20 percent from April 1, 1999 
to February 28, 2002, and entitlement to a compensable 
evaluation from March 1, 2002.

With respect to the separate 10 percent rating for 
degenerative joint disease (DJD) of the left knee, the Board 
observes that service connection was granted in January 2000, 
and that a March 2001 rating decision assigned a 10 percent 
evaluation, effective from June 19, 1997.  However, the 
record does not reflect that a notice of disagreement was 
filed with either the decision that initially assigned a 
noncompensable rating or the March 2001 decision that 
increased the rating to 10 percent.  Consequently, the Board 
does not find that this issue has been sufficiently developed 
for current appellate review.


FINDINGS OF FACT

1.  From June 19, 1997 to January 20, 1999, the veteran's 
status post left knee, ruptured ligament repair was 
manifested by symptoms that more nearly approximated severe 
impairment; nerve damage, ankylosis, painful and/or tender 
scarring, or impairment of the tibia and fibula was not 
indicated.

2.  From April 1, 1999 to February 28, 2002, the veteran's 
status post left knee, ruptured ligament repair was 
manifested by symptoms that more nearly approximated moderate 
impairment; nerve damage, ankylosis, painful and/or tender 
scarring, or impairment of the tibia and fibula was not 
indicated.

3.  Since March 1, 2002, the veteran's status post left knee, 
ruptured ligament repair has been manifested by symptoms of 
moderate, but not severe impairment; nerve damage, ankylosis, 
painful and/or tender scarring, or impairment of the tibia 
and fibula is not indicated. 


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 30 
percent for status post left knee, ruptured ligament repair 
from June 19, 1997 to January 20, 1999, have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5257 (2001).

2.  The schedular criteria for an evaluation in excess of 20 
percent for status post left knee, ruptured ligament repair 
from April 1, 1999 to February 28, 2002, have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5257 (2001).

3.  The schedular criteria for a 20 percent, but not higher, 
evaluation for status post left knee, ruptured ligament 
repair from March 1, 2002, have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that this matter has already 
been developed pursuant to the guidelines established in the 
recently enacted Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. § 5103A (West Supp. 2001) (VCAA).  In this 
regard, the Board notes that the veteran was furnished with a 
comprehensive Department of Veterans Affairs (VA) examination 
in December 1999, and the record additionally reflects both 
VA and private treatment records that also assist the Board 
in evaluating the veteran's left knee disorder.  The Board 
further notes that in a July 1999 letter, the veteran was 
specifically requested to provide any additional information 
in his possession with respect to treatment the veteran had 
received for his service-connected left knee disability since 
January 1997, renewed this request in a letter dated in April 
2000, and in July 2001, the veteran was again requested to 
provide additional treatment information, including the dates 
of treatment at VA medical facilities in Richmond, Virginia 
and Washington, D.C.  Moreover, following the receipt of 
additional VA and private treatment records and without any 
response from the veteran, the RO sent yet another letter to 
the veteran in September 2001, in which it outlined the 
results of its efforts to obtain additional records, again 
requested that the veteran provide information that might 
lead to the location of additional pertinent evidence, and 
further notified the veteran of the RO's intention to reduce 
his then-current left knee disorder rating from 20 percent to 
0 percent.  The veteran did not respond to this 
correspondence.  In summary, on this record, the Board finds 
that it must conclude that there are no outstanding pertinent 
treatment records that have not already been associated with 
the claims folder.

Although the Board has noted the representative's assertion 
that the veteran's disability should be more properly 
evaluated, he has not specifically alleged any inadequacy 
with respect to the VA examination of December 1999 and the 
results therefrom.  Finally, the Board finds that the veteran 
has been provided with the applicable law and regulations, 
and that therefore the notice provisions of the VCAA have 
also been satisfied.  

The Board would first note that with respect to all of the 
relevant time periods, the veteran's status post left knee, 
ruptured ligament repair has been appropriately rated under 
the criteria for recurrent subluxation or lateral instability 
found in 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2001).  
Under Diagnostic Code 5257, impairment of the knee, such as 
with recurrent subluxation or lateral instability, warrants a 
10 percent rating for slight impairment, a 20 percent rating 
for moderate impairment, and maximum rating of 30 percent for 
severe impairment.

38 C.F.R. § 4.40 provides that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  It is essential 
that the examination on which ratings are based adequately 
portray the anatomical damage, and the functional loss, with 
respect to all these elements.  The claimant's functional 
loss may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  38 C.F.R. § 4.40 (2001).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Some factors considered include pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45 (2001).

The normal range of motion for the knee is from 0 to 140 
degrees.  38 C.F.R. § 4.71, Plate II.

Degenerative arthritis, including post-traumatic arthritis, 
which is established by X-ray findings will be rated based on 
limitation of motion of the specific joint involved pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010 (2001), 
and limitation of motion of the knee joint is rated under 
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2001), based 
upon limitation in flexion and/or extension of the leg. 

Under Diagnostic Code 5260, a 30 percent rating is provided 
for limitation of flexion of the leg to 15 degrees, a 20 
percent rating for flexion limited to 30 degrees, a 10 
percent rating for flexion limited to 45 degrees, and a 
noncompensable rating for flexion limited to 60 degrees.  
Under Diagnostic Code 5261, a 30 percent rating is provided 
for extension of the leg limited to 20 degrees, a 20 percent 
rating where extension is limited to 15 degrees, a 10 percent 
rating where extension is limited to 10 degrees and a 
noncompensable rating where extension is limited to 5 
degrees.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") has held that when a 
diagnostic code provides for compensation based upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (2001) must also be considered, and that examinations 
upon which the rating decisions are based must adequately 
portray the extent of functional loss due to pain "on use or 
due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).

The Court has also indicated that the same symptomatology for 
a particular condition should not be evaluated under more 
than one Diagnostic Code.  Esteban v. Brown, 6 Vet. App. 259, 
261-62 (1994).  As was noted above, Section 4.7 of title 38, 
Code of Federal Regulations, states that, "[w]here there is 
a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating."

The Board has reviewed the pertinent evidence of record, and 
again notes that the veteran's left knee disorder was rated 
as 30 percent disabling from June 19, 1997 to January 20, 
1999, 20 percent disabling from April 1, 1999 to February 28, 
2002, and as noncompensable from March 1, 2002, all under 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  As will be shown 
more fully below, since the evidence at no time is reflective 
of the type of limitation in flexion or extension that 
warrants an evaluation in excess of 10 percent for limitation 
of flexion of either leg under Diagnostic Code 5260, or 
limitation of extension under Diagnostic Code 5261 (with the 
possible exception of some negative extension findings in 
1997 and 1998), in order to justify a higher evaluation, the 
Board will address Diagnostic Code 5257 and other applicable 
diagnostic criteria.

As was noted earlier, Diagnostic Code 5257 provides that for 
"knee, other impairment of: recurrent subluxation or lateral 
instability," a 10 percent rating is provided for slight 
impairment, a 20 percent rating is warranted for moderate 
impairment.  The highest schedular rating under this Code of 
30 percent is provided for "severe" impairment.

As was also previously noted, degenerative arthritis, 
including post-traumatic arthritis, which is established by 
X-ray findings will be rated based on limitation of motion of 
the specific joint involved pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 and 5010.  However, in deciding 
entitlement to separate compensable ratings for DJD of the 
left knee, the veteran's DJD may not be considered for 
purposes of evaluating any instability in the knee.  
38 C.F.R. § 4.14 (2001).

The criteria for application of an increased rating under 
Diagnostic Codes 5256 or 5262 have not been met because there 
has been no finding or diagnosis of ankylosis of the knee or 
impairment of the tibia and fibula by any competent medical 
evidence.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262 
(2001).  In addition, although the veteran has residual 
surgical scars on the left knee, these have been found to be 
well-healed and not productive of pain themselves so as 
warrant entitlement to a 10 percent rating under 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2001).  There has also been no 
objective evidence of nerve damage so as to justify a 
separate or higher evaluation for nerve damage pursuant to 
38 C.F.R. § 4.124a, Diagnostic Codes 8520-8540 (2001).  There 
is also no current basis for the Board to consider a higher 
rating based on DJD of the left knee, as the record does not 
reflect the filing of a notice of disagreement with the 
decision that granted original or increased ratings for such 
disability.  Therefore, the Board concludes that the only 
Diagnostic Code which may afford the veteran an increased 
rating based on the medical evidence which is currently of 
record would be Diagnostic Code 5257. 

In this regard, VA outpatient records from June to September 
1997 reflect that in June 1997, the veteran reported 
reoccurrence of pain in the left knee with weight bearing and 
flexion.  Physical examination indicated slight edema and 
flexion to 45 degrees with a painful but stable joint, and 
the diagnosis was strain, partial tear of cruciate ligament.  
In September 1997, an intake record reflects negative 60 
degrees of extension and reduced quadriceps strength.  
September 1997 orthopedic clinic records reflect a history of 
a traumatic injury of the left knee in 1983 that required 
reconstruction/reattachment of the anterior, posterior and 
medial cruciate ligaments.  Since then, the veteran reported 
increasing pain and sensation of "giving out," and physical 
examination revealed range of motion from 0 to 130 degrees.  
A bone scan of July 1997 reportedly revealed severe DJD of 
the left knee.  The assessment was left knee anterior 
cruciate ligament deficiency and DJD.

A June 1997 clinical note from Dr. H. reflects findings of 
left knee flexion to 90 degrees and full extension, but the 
impression included developing osteoarthritis and chronic 
anterior cruciate ligament deficiency.

A July 1997 private medical report from Dr. H. reflects that 
he had evaluated the veteran for pain and instability in the 
left knee.  Dr. H. noted that a bone scan had confirmed 
osteoarthritis in the medial and lateral compartments and 
that the veteran had instability due to anterior cruciate 
insufficiency.

VA joints examination in December 1997 revealed that the 
veteran complained of residual left knee pain and swelling 
since he had surgical repair of torn ligaments of the left 
knee during service.  He further reported periodic use of a 
knee brace and that the left knee tended to give out on him.  
Physical examination revealed a 12 inch long surgical scar 
over the knee, and tenderness to palpation over the upper 
anterior tibia and over the medial and lateral inferior 
aspect of the knee.  There was no instability and range of 
motion was from negative 5 degrees extension to 90 degrees 
flexion.  The diagnosis was persistent left knee pain and 
instability, osteoarthritis, and anterior cruciate ligament 
insufficiency.

A VA outpatient records from April and May 1998 reflect that 
in April 1998, the veteran complained of giving way and that 
physical examination revealed quadriceps atrophy and mild 
patellofemoral crepitus.  The assessment was anterior 
cruciate ligament deficiency with early osteoarthritis and 
giving way pain.  In May 1998, it was noted that a brace had 
helped but that the veteran still had persistent pain and 
swelling.  Examination revealed range of motion from 15 to 
100 degrees, well-healed surgical scars, mild effusion, 
intact sensation and X-ray findings of DJD.  The assessment 
was patellofemoral pain and anterior cruciate deficiency.

Private hospital records from January 1999 reflect that the 
veteran underwent an arthroscopically assisted anterior 
cruciate ligament reconstruction of the left knee.

Clinical notes from Dr. H. dated the day after the veteran's 
surgery reflect that the degenerative disease found during 
surgery was not severe, and that while there was also some 
laxity of the posterior cruciate ligament, the veteran 
demonstrated a zero Lachman evaluation and no sag.

Physical therapy records for the period of February to March 
1999 indicate gradual improvement with diminishing complaints 
of pain and March 1999 range of motion from negative 5 
degrees extension to 135 degrees flexion.  

At the veteran's hearing before a member of the Board in 
April 1999, the veteran testified that he had experienced 
more pain and weakness in the knee over the previous two 
years (transcript (T.) at p. 4).  He further indicated that 
he had been prescribed a knee brace but was not wearing it at 
this time (T. at p. 6).  He could only flex to 130 degrees 
(T. at p. 7).  The veteran underwent several surgeries on his 
knee during active service (T. at p. 10).

April 1999 clinical notes from Dr. H. reflect findings of 
negative 5 degrees of extension and 115 degrees of flexion, 
and it was noted that the veteran was pleased with his left 
knee stability and the loss of his preoperative pain.  In 
August 1999, Dr. H. noted April 1999 clinical notes from Dr. 
H. reflect findings of negative 5 degrees extension and that 
the veteran had normal flexion.  

VA joints examination in December 1999 revealed that the 
veteran reportedly had regained some range of motion 
following his January 1999 surgery and further indicated that 
the knee felt stable but that he still had problems with 
stiffness.  The knee also apparently still tended to give way 
following the use of stairs.  He was unable to scale ladders 
and denied being able to kneel or squat.  After surgery, he 
denied ever regaining full range of motion and still had an 
extension lag.  He was not currently using a brace.  
Objective examination revealed multiple scars around the 
knee, negative 12 degrees of extension and 105 degrees of 
flexion.  There was also medial laxity, but no definitive 
Lachman or posterior sag.  December 1999 VA X-rays revealed 
an impression that included healed proximal left fibular 
fracture.  In his impression, the examiner commented that the 
January 1999 procedure was helpful but left the veteran with 
an extension lag.  

In a supplemental medial examination report, dated in April 
2000, the December 1999 VA joints examiner further indicated 
that the medial laxity demonstrated in previous examination 
was considered moderate.  It was his opinion that the 
veteran's current left knee condition was one of arthritis as 
secondary to his ligament injury.  He further opined that he 
could not attribute or give any specific symptoms to the knee 
ligament injury, since the knee had been reconstructed and 
the veteran was left with traumatic arthritis.  The examiner 
noted that the veteran had complained of painful motion from 
negative 12 degrees extension to 105 degrees flexion.  

April 2000 clinical notes from Dr. H. reflect the opinion 
that the veteran had a stable knee post anterior cruciate 
reconstruction with some residual tenderness along the medial 
femoral condyle and medial joint lines.  

Turning first to the issue of entitlement to an evaluation in 
excess of 30 percent for the veteran's left knee disorder for 
the period of June 19, 1997 to January 20, 1999, the Board 
finds that a schedular rating higher than 30 percent is not 
warranted.  First, as the representative concedes, the 30 
percent evaluation for this period is the highest rating for 
knee subluxation or lateral instability under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2001), and although the Board 
is required to consider other possible applicable rating 
criteria, the Board notes that the veteran has already been 
afforded a separate rating for his DJD of the left knee, and 
that without evidence during this period of any nerve damage, 
ankylosis, painful and/or tender scarring, or tibia and 
fibula impairment, the Board finds that a schedular rating is 
not warranted under any other applicable rating criteria.

As for the issue of entitlement to a rating in excess of 20 
percent from April 1, 1999 to February 28, 2002, the Board 
notes as did the RO that following the veteran's surgery in 
January 1999, the veteran's left knee disorder has been 
manifested by very few objectively supported findings of 
lateral instability and/or subluxation.  In this respect, the 
only specific comment as to any remaining ligament 
instability came from the December 1999 VA examiner who 
commented in April 2000 that the medial laxity found on 
previous examination was considered to be of a moderate 
degree.  In addition, as was noted previously, the veteran 
has now been compensated separately for DJD of the left knee, 
and there have been no findings of nerve damage, ankylosis, 
painful and/or tender scarring, or impairment of the tibia 
and fibula.  Consequently, the Board finds that an evaluation 
in excess of 20 percent for this period under Diagnostic Code 
5257 is not warranted.  38 C.F.R. § 4.7.

However, with respect to the final issue of entitlement to a 
compensable rating from March 1, 2002, giving the veteran the 
benefit of the doubt, the Board does find that objective 
evidence does warrant an evaluation of 20 percent under 
Diagnostic Code 5257.  While the Board certainly appreciates 
the fact that the veteran was requested to provide additional 
evidence to justify the continuation of a compensable rating 
under Diagnostic Code 5257 in the face of the December 1999 
examiner's opinion that his current symptoms were primarily 
referable to his DJD, the evidence currently of record 
already reflects moderate medial laxity without any 
indication that such condition has improved since the VA 
joints examiner's opinion of April 2000.  Thus, the Board 
will give the veteran the benefit of the doubt and find that 
the evidence of record does justify the continuation of a 20 
percent evaluation for moderate impairment from March 1, 
2002.  The evidence does not, however, justify a 30 percent 
or higher rating under this diagnostic code as the clinical 
and examination evidence does not reflect or suggest 
currently severe ligament laxity, or that the veteran is 
deserving of a separate or increased rating for nerve damage, 
ankylosis, scarring, or impairment of the tibia and fibula.

Because pain is part of the consideration for the 30 percent 
rating for the period of June 19, 1997 to January 20, 1999, 
the 20 percent rating for the period of April 1, 1999 to 
February 28, 2002, and the newly assigned 20 percent rating 
from March 1, 2002, it can not form the basis for a higher 
rating under Code 5257.

In summary, the Board finds that the currently assigned 
ratings under Diagnostic Code 5257 represents all of the 
current functional disability of the left knee other than 
that which is related to his left knee DJD, and that still 
higher ratings for the disability in the left knee are not 
warranted.


ORDER

Entitlement to an evaluation in excess of 30 percent for 
status post left knee, ruptured ligament repair, from June 
19, 1997 to January 20, 1999, is denied.

Entitlement to an evaluation in excess of 20 percent for 
status post left knee, ruptured ligament repair, from April 
1, 1999 to February 28, 2002, is denied.

Entitlement to a 20 percent evaluation for status post left 
knee, ruptured ligament repair from March 1, 2002, is granted 
subject to the provisions applicable to the disbursement of 
monetary funds.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

